Case 1:20-cv-00027-SPW Document15 Filed 05/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

AMANDA NOEL and JOSEPH NOEL,
Plaintiffs,

VS.

BAYER CORPORATION; BAYER
A.G.; BAYER PHARMA A.G.; BAYER
HEALTHCARE LLC; BAYER ESSURE
INC. f/k/a CONCEPTUS, INC., and
BAYER HEALTHCARE
PHARMACEUTICALS, INC.,

Defendants.

 

 

CV 20-27-BLG-SPW

ORDER

This matter comes before the Court on the parties’ Joint Motion to Vacate

Order Setting Preliminary Pretrial Conference and To Stay Discovery (Doc. 14).

This motion seeks to defer the preliminary pretrial conference and related tasks,

and to stay all discovery deadlines and discovery activities, until the Court rules on

the Bayer Defendants’ pending Motion to Dismiss for Failure to State a Claim

(Doc. 7). For good cause being shown,

IT IS HEREBY ORDERED that the Joint Motion to Vacate Order Setting

Preliminary Pretrial Conference and To Stay Discovery is GRANTED.
Case 1:20-cv-00027-SPW Document15 Filed 05/26/20 Page 2 of 2

If IS FURTHER ORDERED as follows:

1. The Preliminary Pretrial Conference set for June 9, 2020 at 1:30 p.m.
is VACATED, along with all other deadlines outlined in the Court’s April 21,
2020 Order (Doc. 6).

2. All discovery activity, and all discovery deadlines imposed under the
Federal Rules of Civil Procedure, this Court’s Local Rules, and any applicable
Court Orders are stayed pending the Court’s ruling on Bayer’s Motion to Dismiss
for Failure to State a Claim.

3. In the event this civil action is not dismissed, the parties’ lead counsel
must confer to consider matters listed in Fed. R. Civ. P. 26(f) within twenty-one
days from the date the Court rules on Bayer’s Motion to Dismiss for Failure to
State a Claim, and shall jointly file with the Court within seven days of that
conference a written report outlining the discovery plan formulated.

wht
DATED this.”

   

‘day of May, 2020.

   

re a
x EA pti wre sin, if ‘

SUSAN P. WATTERS
United States District Judge

 

 
